DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacCallum (US PgPub #2015/0284065) in view of Knoblach (US PgPub #2016/0214716).
For Claim 2, figures 1-4B of MacCallum ‘065 disclose a lighter than air (LTA) system for high altitude flight, the system comprising: a payload (102) comprising a passenger space capsule (106); an LTA balloon (104) coupled to the payload and configured to extend axially in flight, the LTA balloon configured to receive gas to provide an upward lifting force to the system to ascend the system to an altitude over 70,000 feet and to release the gas to decrease the upward lifting force, the LTA balloon comprising a skin formed from a plurality of axially elongate gores (table 2); a descent system (121) coupled to the payload, the descent system comprising a parachute (108) conjured to deploy to control a descent of the payload to a landing site; GPS units configured to detect data related to altitude of the system.  While MacCallum ‘065 teaches using helium or the like to inflate and float the system, it is silent about the gas being hydrogen or to use temperature sensors, figures 1-9 and paragraph [0043] of Knoblach ‘716 teaches using helium, hydrogen or the like and well as using temperature sensor (448 and 460) as part of a meteorological package.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the temperature sensor of Knoblach ‘716.  The motivations would be to use a well-known lifting gas and to know the temperature of the atmosphere in order to help control the system.
For Claim 3, figures 1-4B of MacCallum ‘065 disclose a payload support configured to provide structural support to the payload. 
For Claim 4, figures 1-4B of MacCallum ‘065 disclose a communications subsystem (111).
For Claim 5, figures 1-4B and paragraph [0129] of MacCallum ‘065 disclose a thermal subsystem (208).
For Claim 6, while MacCallum ‘065 is silent about sensors for wind direction figures 1-9 and paragraph [0051] of Knoblach ‘716 teaches that it is well known to detect the wind in order to known where the system is going to move.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the wind detection of Knoblach ‘716.  The motivation to do so would be to know how the wind is moving the system.
For Claim 7, figures 1-4B of MacCallum ‘065 disclose a method of controlling a lighter than air (LTA) system (100), comprising: delivering gas to an LTA balloon to provide an upward lifting force to the LTA system; ascending a payload (102) comprising a passenger space capsule (106) using the LTA balloon (104) to an altitude over 70,000 feet; detecting data related to altitude via sensors coupled with the LTA system; releasing (142) at least some of the gas from the LTA balloon to decrease the upward lifting force to the LTA system; and descending the passenger space capsule to a landing site.  While MacCallum ‘065 teaches using helium or the like to inflate and float the system, it is silent about the gas being hydrogen or to use temperature sensors, figures 1-9 and paragraph [0043] of Knoblach ‘716 teaches using helium, hydrogen or the like and well as using temperature sensor (448 and 460) as part of a meteorological package.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the temperature sensor of Knoblach ‘716.  The motivations would be to use a well-known lifting gas and to know the temperature of the atmosphere in order to help control the system.
For Claim 8, while MacCallum ‘065 is silent about sensors for wind direction figures 1-9 and paragraph [0051] of Knoblach ‘716 teaches that it is well known to detect the wind in order to known where the system is going to move.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the wind detection of Knoblach ‘716.  The motivation to do so would be to know how the wind is moving the system.
For Claim 9, figures 1-4B of MacCallum ‘065 disclose deploying a parachute (108) coupled to the passenger space capsule to control a descent of the passenger space capsule to the landing site.
For Claim 10, figures 1-4B of MacCallum ‘065 disclose ascending the passenger space capsule comprises ascending the passenger space capsule into the stratosphere of the Earth, the method further comprising allowing the passenger space capsule to move in a generally horizontal direction through the stratosphere after ascending the passenger space capsule and before descending the passenger space capsule.
For Claim 11, figures 1-4B of MacCallum ‘065 disclose ascending the passenger space capsule upwind of an area of interest; allowing the passenger space capsule to float over the area of interest; and landing the passenger space capsule downwind of the area of interest.
For Claims 12 and 13, while MacCallum ‘065 is silent about preparing a flight mission plan and performing trajectory calculations based on historic and forecasted wind damage, the Examiner takes Official Notice that it is well known in the art to plan flight paths based on known historic and forecasted winds in order to provide the safest flight plan possible.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with planning a flight path based on known wind history.  The motivation to do so would be to provide as safe a flight plan as possible.
For Claim 14, figures 1-4B of MacCallum ‘065 disclose transmitting information to a ground system from the LTA system (111).
For Claim 15, figures 1-4B of MacCallum ‘065 disclose a method of controlling a lighter than air (LTA) system, comprising: receiving gas into an LTA balloon (104) to provide an upward lifting force to the LTA system; ascending a passenger space capsule (106) into the stratosphere to an altitude over 70,000 feet using the LTA balloon, detecting data related to altitude; and releasing the gas (142) to decrease the upward lifting force to the LTA system and thereby descend the passenger space capsule toward a landing site, wherein descending the passenger space capsule toward the landing site.  While MacCallum ‘065 teaches using helium or the like to inflate and float the system, it is silent about the gas being hydrogen or to use temperature sensors, figures 1-9 and paragraph [0043] of Knoblach ‘716 teaches using helium, hydrogen or the like and well as using temperature sensor (448 and 460) as part of a meteorological package.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the temperature sensor of Knoblach ‘716.  The motivations would be to use a well-known lifting gas and to know the temperature of the atmosphere in order to help control the system.
While MacCallum ‘065 is silent about specific ascent and descent rates, paragraphs [0108-0114] of Knoblach ‘716 teaches ascending and descending at no more than 1000 feet per minute (60000 feet per hour) per national weather service standard rates.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the ascent and descent rates of Knoblach ‘716.  The motivation would be to maintain safe flight per standard rates. 
For Claim 16, figures 1-4B of MacCallum ‘065 disclose a deploying parachute (108) to control the descending of the passenger space capsule.
For Claim 17, while MacCallum ‘065 is silent about sensors for wind direction figures 1-9 and paragraph [0051] of Knoblach ‘716 teaches that it is well known to detect the wind in order to known where the system is going to move.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with the wind detection of Knoblach ‘716.  The motivation to do so would be to know how the wind is moving the system.
For Claim 18, figures 1-4B of MacCallum ‘065 disclose ascending the passenger space capsule upwind of an area of interest; allowing the passenger space capsule to float over the area of interest; and landing the passenger space capsule downwind of the area of interest.
For Claims 19 and 20, while MacCallum ‘065 is silent about preparing a flight mission plan and performing trajectory calculations based on historic and forecasted wind damage, the Examiner takes Official Notice that it is well known in the art to plan flight paths based on known historic and forecasted winds in order to provide the safest flight plan possible.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify MacCallum ‘065 with planning a flight path based on known wind history.  The motivation to do so would be to provide as safe a flight plan as possible.
For Claim 21, figures 1-4B of MacCallum ‘065 disclose transmitting information to a ground system from the LTA system (111).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/30/2022